                 Case 1:15-cv-07130-AT-SDA Document 350 Filed 04/19/21 Page 1 of 2




                                                                                                  4/19/2021



                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                            JOSHUA J. LAX
Corporation Counsel                              100 CHURCH STREET                                        Senior Counsel
                                                 NEW YORK, NY 10007                                    jlax@law.nyc.gov
                                                                                                    (212) 356-3538 (tel.)
                                                                                                    (212) 356-3539 (fax)
                                                                      April 15, 2021
         BY ECF
         Honorable Analisa Torres, U.S.D.J.
         United States District Court
         Southern District of New York
         Daniel Patrick Moynihan Courthouse
         500 Pearl Street
         New York, New York 10007

                  Re:   George Packard, et al. v. City of New York,
                        15 Civ. 7130 (AT)

         Your Honor:

                 I am an attorney in the office of James E. Johnson, Corporation Counsel of the City of
         New York, counsel for defendant City of New York. I write with the consent of plaintiff’s
         counsel, Wylie Stecklow, Esq., to respectfully request an adjournment of the trial in this matter,
         currently scheduled for June 7, 2021.

                  The basis of this request is that a trial before the Honorable Ronnie Abrams was
         adjourned suo sponte from May 17, 2021 to May 24, 2021. The case before Judge Abrams,
         Small v. City of New York, et. al., 09 CV 1912 (RA)(SDA), involves claims by a plaintiff for
         multiple incidents while in the custody of the New York City Department of Correction, as well
         as a claim for municipal liability. Because the Small trial involves a law school clinic, the Court
         indicated its intent to complete the trial before the students graduate. This trial will have a
         number of witnesses, and may run into a second week. As a result, the trial in Small will prevent
         the undersigned from any significant preparation for trial in the matter here. The trial in Packard
         also includes several incidents with different plaintiffs, and plaintiffs’ claim is based on
         municipal liability. In addition, my co-counsel Peter Brocker, Esq., is scheduled to commence a
         trial in the Eastern District of New York on June 21, 2021 in the matter of Matthew Watson v.
         Det. John Guerra, 17-CV-5137 (BMC) (LB). Finally, because the trial in this matter may turn
         out to be lengthy with a large number of civilian and law enforcement witnesses and require a
         significant commitment by jurors, counsel for all parties are unsure whether the trial will be
         impacted by the uncertainties of the ongoing pandemic.
Case 1:15-cv-07130-AT-SDA Document 350 Filed 04/19/21 Page 2 of 2
